Citation Nr: 1118081	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a major depressive disorder, to include as secondary to service-connected bilateral tibia stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board video hearing at the RO in Muskogee, Oklahoma in March 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a major depressive disorder which may be related to his service-connected bilateral tibia stress fractures and the way he was treated when he was released from the military.  See March 2011 hearing transcript.

With regard to service connection claims, the Court of Appeals for Veteran's Claims held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board observes that at his separation examination in March 1991 the examiner noted that the Veteran had no defects of the psychiatric system, however the Veteran checked the box for "depression or excessive worry" on his Report of Medical History.  He had previously reported no depression in a March 1990 Report of Medical History.  The Veteran's VA treatment records also list depression as part of his past medical history.  See e.g., December 2004 VA treatment record noting depression, but no symptoms at that time.  Furthermore, a private physician submitted a statement in March 2009 that he had seen the Veteran for depression in January 2009 and he believed the Veteran had suffered from depression which began during active duty.

Although the RO noted in the August 2009 statement of the case that the March 2009 physician's statement indicated he saw the Veteran only for a single episode of depression, at the March 2011 Board hearing the Veteran testified that he was currently seeking additional treatment at the Wichita Falls, Texas VA Clinic.

As such, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed major depressive disorder.  

Furthermore, the Veteran has not received notice regarding information necessary to substantiate a claim for secondary service connection.  Secondary service is warranted when it is shown that a claimed disability is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  See 38 C.F.R. § 3.310; Allen, supra.  As such, the RO must provide any notice and assistance, to the extent required pursuant to the VCAA, with regard to the entitlement to service connection on a secondary basis.

The Board further notes that the most recent VA treatment records in the claims file are from December 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from December 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from December 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Provide the Veteran with proper notice regarding how to substantiate a claim of secondary service connection under 38 C.F.R. § 3.310.
  
3.	Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his major depressive disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that the Veteran's depression, if any, is related to service, and

b)  Whether it is at least as likely as not that the Veteran's depression, if any, is proximately due to, or chronically worsened by his service-connected post bilateral tibia stress fractures.

Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
  
4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case that includes consideration of any evidence added to the claims file since the issuance of the last statement of the case in August 2009.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


